Citation Nr: 0818349	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-14 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Basic eligibility for VA non-service-connected pension 
benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant served in the Philippine Scouts from June 1946 
to March 1949.  He also reports that he served with the 
United States Army Forces in the Far East (USAFFE) in 1941 to 
1945.  He is seeking VA non-service-connected disability or 
old age pension.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a May 2005 decision by the 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) in Manila, the Republic of the 
Philippines.  In that decision, the RO found that the 
appellant did not have service that made him eligible for the 
claimed benefits.


FINDINGS OF FACT

1.  The appellant enlisted in the Philippine Scouts in June 
1946.

2.  The appellant reports service in the USAFFE ending in 
1945.


CONCLUSION OF LAW

The veteran did not have service that is deemed active 
military, naval, or air service for purposes of eligibility 
for VA non-service-connected disability or old age pension.  
38 U.S.C.A. §§ 107, 1513, 1521 (West 2002); 38 C.F.R. § 3.40 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Individuals from the Republic of the Philippines who had 
military service in conjunction with U.S. Armed Forces during 
and around the time of World War II are eligible for some, 
but not all, of the benefits provided to U.S. veterans.  
Eligibility depends on such factors as the type of benefit 
sought, the dates of service, and the organization in which 
the individual served.  Under certain circumstances, VA pays 
non-service-connected pension to persons who are 65 years of 
age or older, or are totally disabled, and are veterans of a 
period of war.  38 U.S.C.A. §§ 1513, 1521.  The threshold 
question in this case is whether the appellant had service 
that makes him eligible for VA pension benefits.

Service records document that the appellant served in the 
Philippine Scouts from June 1946 to March 1949.  To be 
eligible for pension under 38 U.S.C.A. § 1513 or 38 U.S.C.A. 
§ 1521, a person must have served in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1513, 1521(j).  Under 
the applicable statute, service in the Philippine Scouts 
under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (Pub. L. 190, 79th Congress) shall not be deemed 
to have been active military, naval, or air service for 
purposes of eligibility for some VA benefits, including non-
service-connected pension.  38 U.S.C.A. § 107(b).  Such 
service can create eligibility for certain other VA benefits, 
including compensation for service-connected disability.  Id.  
VA regulations clarify that all enlistments in the Philippine 
Scouts between October 6, 1945, and June 30, 1947, were made 
under Pub. L. 190, as that law constituted the sole authority 
for such enlistments during that period.  38 C.F.R. 
§ 3.40(b).

The appellant's Honorable Discharge shows that he enlisted in 
the Philippine Scouts on June 21, 1946.  As that enlistment 
was between the dates specified in 38 C.F.R. § 3.40(b), his 
Philippine Scouts service was under Pub. L. 190.  His 
Philippines Scouts service is therefore not deemed active 
military, naval, or air service for purposes of eligibility 
for VA non-service-connected pension.  Therefore, the 
appellant is not eligible for pension based on his Philippine 
Scouts service.

In his May 2005 claim for VA benefits, the appellant reported 
his 1946 to 1949 service in the Philippine Scouts.  In 
statements submitted in 2007 in support of his claim, the 
veteran stated that he had also served in the USAFFE in 1941 
to 1945.  The appellant has not submitted any documentation 
of that service, and there is no indication that the RO has 
sought verification of that service.  Under statute, however, 
service in the USAFFE before July 1, 1946, shall not be 
deemed to have been active military, naval, or air service 
for purposes of eligibility for non-service-connected pension 
benefits; although such service can be the basis of 
eligibility for compensation for service-connected 
disability.  38 U.S.C.A. § 107(a).  Because the claimed 
USAFFE service would not create eligibility for the benefits 
the appellant seeks, verification of such service would not 
advance the appellant's claim.  As the appellant did not have 
service that creates eligibility for VA non-service-connected 
disability or old age pension, the Board denies his claim.



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO did not provide preadjudicatory notice regarding the 
development of evidence relevant to the appellant's claim; 
such error is presumed prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Under the circumstances of 
this case, however, the error was harmless.  The Board finds 
that neither the appellant's documented Philippine Scouts 
service nor his claimed USAFFE is a type of service that can 
make him eligible for non-service-connected pension.  In 
Palor v. Nicholson, 21 Vet. App. 202, 209-210 (2007), the 
United States Court of Appeals for Veterans Claims found, in 
the case of a claimant who was not found to have service that 
would qualify him for veteran status, that VA's failure to 
inform him of the methods for proving veteran status did not 
prejudice the claimant.  The appellant in this case, as in 
Palor, is ineligible for VA non-service-connected benefits as 
a matter of law.  The Board therefore concludes that VA's 
failure to provide a VCAA notice with respect to the claim 
for non-service-connected pension cannot affect the outcome 
of that claim.  The error is harmless; and the appellant is 
not prejudiced by the Board deciding the claim at this time.


	(CONTINUED ON NEXT PAGE)



ORDER

Eligibility for VA non-service-connected disability or old 
age pension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


